 In the Matter of Row RIVER LUMBER COMPANYandLOCAL No. 2627,LUMBER AND SAWMILL WORKERS,CHARTERED BY THE UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFFILIATEDWITH THE AMERICAN FEDERATION - OF LABORandLOCAL No. 76,DISTRICT 1, INDUSTRIAL EMPLOYEES UNION, INC.In the Matter of Row RIVER LUMBERCOMPANY'andLOCAL UNIONNo.5-248,INTERNATIONALWOODWORKERS OF AMERICA, AFFILIATEDWITHTHE C. I.O.CasesNos. RE-19 and R-2210AMENDMENT TO DECISIONANDDIRECTION OF ELECTIONApril.4,1941On March 11, 1941,the Board issued its Decision and Direction "of Election in the above-entitled proceeding.'On March 21,1941 the Lumber and Sawmill Workers filed withthe. Board a request for leave to withdraw from the election.The Board hereby grants the request of the Lumber and SawmillWorkers and amends the concluding portion of the original Directionof Election to read ::.. to determine whethertheydesire to be represented by LocalUnion No. 5-248, International Woodworkers of America, af-filiated withthe C.I.0., or Local No. 76, District 1, IndustrialEmployees'Union, Inc., or by neither.330 N. L. R. B. 232.31 N. L.R. B., No. 48.317